145 Ga. App. 720 (1978)
244 S.E.2d 636
SPRUELL
v.
THE STATE.
55712.
Court of Appeals of Georgia.
Argued April 4, 1978.
Decided April 20, 1978.
William V. Hall, Jr., for appellant.
M. Randall Peek, District Attorney, Robert E. Wilson, Assistant District Attorney, Moulton, Carriere, Cavan & Maloof, J. Wayne Moulton, for appellee.
DEEN, Presiding Judge.
It has long been the law of this state that while a trial judge may, for a direct criminal contempt committed in the presence of the court, hold the offender in contempt without a hearing and impose punishment, acting on his *721 own knowledge of the facts, to do so he must in his order set forth fully and clearly the facts found and conclusions of law upon which the order is based. Brown v. Hames, 131 Ga. App. 148 (205 SE2d 716) (1974). The order sentencing the offending attorney in this case does neither. It is true that there are attached to the order three pages of colloquy between the court and counsel in another case, but the order does no more than refer to this addendum without stating either the facts found or the conclusions drawn therefrom. It is accordingly insufficient as a matter of law.
Judgment reversed and remanded for further proceedings. Smith and Banke, JJ., concur.